Citation Nr: 1310938	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  09-22 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for warts, to include as due to an undiagnosed illness based on Persian Gulf War service. 

2.  Entitlement to service connection for residuals of recurrent giardia, to include as due to an undiagnosed illness based on Persian Gulf War service. 

3.  Entitlement to service connection for a disability manifested by urinary incontinence, to include as due to an undiagnosed illness based on Persian Gulf War service. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to May 1982 and from February 2003 to January 2004.  The Veteran also had a period of Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The RO, in pertinent part, confirmed previous denials of the claims of service connection for recurrent giardia and urinary incontinence.  The same decision, also denied the claim for service connection for warts and irritable bowel syndrome (IBS).   Jurisdiction of the appeal has been transferred to the Milwaukee RO.  The issues on appeal have been recharacterized in order to afford the Veteran the broadest scope of review. 

The Veteran presented testimony before the Board in October 2011.  The transcript has been associated with the claims folder.     

In December 2011, the Board determined that new and material evidence had been submitted to reopen the claims of service connection for recurrent giardia and a disability manifested by urinary incontinence; the de novo claims were remanded for further development and adjudication.  The same decision also remanded the claims of service connection for warts and IBS.  In September 2012, the RO awarded service connection for IBS (classified as irritable colon syndrome); consequently, there no longer remains a claim in controversy.  The remaining matters listed on the cover page of the instant decision have been returned to the Board and are now ready for appellate disposition.  

In December 2011, the Board referred claims of service connection for posttraumatic stress disorder (new and material), erectile dysfunction, plantar fasciitis, tinea pedis, and peripheral neuropathy to the RO for appropriate action.  To date, no action has been taken and the matters are once again referred to the RO.  


FINDINGS OF FACT

1.  The Veteran served in Southwest Asia during the Persian Gulf War.

2.  The claimed warts are a known clinical diagnosis; the competent and probative medical evidence of record preponderates against a finding that the Veteran currently has warts due to events in active service.

3.  The claimed giardia is a known clinical diagnosis; the competent and probative medical evidence of record preponderates against a finding that the Veteran currently has residuals of recurrent giardia due to events in active service.

4.  The claimed urinary incontinence is not a sign or symptom that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness; the competent and probative medical evidence of record preponderates against a finding that the Veteran currently has a disability manifested by urinary incontinence due to events in active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for warts have not been met.  38 U.S.C.A.   §§ 1110, 1131, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2012).

2.  The criteria for service connection for residuals of recurrent giardia have not been met.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2002); 38 C.F.R.            §§ 3.159, 3.303, 3.317 (2012).

3.  The criteria for service connection for disability manifested by urinary incontinence have not been met.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claims.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran pre-adjudication notice by letter dated in June 2008. 

VA has assisted the Veteran in obtaining post-service VA treatment records, lay statements, reports of VA examination, and records from the Social Security Administration.  The Veteran was also afforded the opportunity to give testimony before the Board in October 2011.  

The Board notes that attempts to obtain records from the Millington Naval Base resulted in a negative response.  See Responses from the Department of the Navy in Pensacola, Florida, and Millington, Tennessee, both received in March 2012.  The RO notified the Veteran in May 2012 that his records from Millington Naval Base were unavailable.  He was asked to submit any records in his possession, which he did not.  In May 2012, the RO made a formal finding on the unavailability of service treatment records from Millington Naval Base.  Any further efforts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(2).

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and Virtual VA (which does not contain any additional pertinent information or evidence).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

Under 38 C.F.R. § 3.317, a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See also Extension of the Presumptive Period for Compensation for Gulf War Veterans, 71 Fed. Reg. 75,669-75,672 (December 18, 2006).

A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; (2) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses); or (3) any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).

When determining whether a qualifying chronic disability became manifest to a degree of 10 percent or more, the Board must explain its selection of analogous Diagnostic Code.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. 

Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. 
§ 3.317(a)(2)(ii) .  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3).  

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to the following: fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders. 38 C.F.R. § 3.317(b).

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In various statements, the Veteran contends that he has warts, residuals of recurrent giardia, and a disability manifested by urinary incontinence as a result of his active military service.  Notably, he claims that he experienced an outbreak of warts that started during his deployment in Iraq and has been recurring since.  See VA Form 21-4138 received in February 2012.   It appears that he is claiming that his recurrent giardia is the result of eating meals ready to eat (MREs), which he contends were not fit for human consumption and now suffers from a "pile up in colon."  See VA Form 21-4138 received in July 2008.  The Veteran previously argued that problems with "holding the pee" also occurred since his deployment.  See VA Form 21-4142 received in June 2005.      

The service personnel records show the Veteran was stationed in Kuwait/Iraq from April 2003 to August 2003.  The service treatment records reflect the Veteran presented with complaints of bloating and diarrhea in September 2003.  Stool samples were positive for giardia lamblia cysts.  He was treated with a course of Flagyl 250 milligram for 10 days.  There were no further complaints in service.  The service treatment records were negative for complaints, treatment, or diagnoses of warts and a disability manifested by urinary incontinence.  

Post-service, the Veteran was afforded a VA examination in April 2004.  He complained of not being able to eat a lot and getting full fast.  He also complained of occasional nausea and irregular bowels.  He indicated he had one or two bowel movements per week, which were mostly watery and sometimes hard.  He was not on any stomach medications.  He reported being told he had parasites in his stools when he returned from Iraq in September 2003.  He complained of urinary urgency (could not hold urine if he was not able to make it the bathroom in time).  He denied hesitancy.  There was some post-void dribbling and nocturia on one occasion.  Abdominal exam showed a soft abdomen, nontender, with positive bowel sounds.  Stool samples revealed giardia lamblia cysts.  Upper gastrointestinal study (UGI) showed hiatal hernia.  The Veteran was diagnosed with urinary urgency and mild bladder outlet obstruction symptoms and recurrence of giardiasis.  

A July 2004 UGI study showed many giardia cysts.  Stool samples contained within VA outpatient treatment records showed giardia cysts in March 2005 and July 2005.  He was given a second course of Flagyl in July 2005.  An entry dated in November 2008 showed a past medical history of giardia.  He also complained of difficulty maintaining urine or a sensation that his bladder had not fully emptied after voiding.  His skin examination was negative.  Entries dated in 2010 show continued complaints of diarrhea, gas, and nausea.  In June 2010, he complained of periodic incontinence of urine.  

Lay statements from the Veteran's wife and mother show he had difficulty controlling his urine and bowels.  Social Security Administration records contain no pertinent information or evidence.  The Veteran was denied disability benefits.  

Upon VA examination in August 2010, the Veteran complained of variable consistency of stools.  He complained of feelings of bloating if he ate too much.  Prior UGI showed hiatal hernia (April 2004).  The examiner noted that UGI performed in 2010 was normal.  The abdomen was soft with no tenderness, guarding, rebound, masses, or hepatosplenomegaly.  Bowel sounds were positive.  Stool samples were negative for cryptosporidium/giardia.  The examiner found that giardiasis resolved without residual.  The examiner further noted that giardia could cause a temporary lactose intolerance, but there was no long term bowel irregularity.    

VA outpatient treatment records dated in August 2010 show the Veteran called requesting a consult with dermatology for wart removal.  The Veteran indicated he had warts all over his body, which caused pruritis.  He denied pain or drainage from warts.  Per the Veteran, he had a history of warts last removed in 2003.  

In October 2011, the Veteran presented testimony before the Board.  He testified that he broke out in warts when he was Iraq, after he ate the food and inhaled the air.  BVA Transcript at 10.  He further testified that he could not hold his urine or stool.  BVA Transcript at 13.  He stated that if he went to a restaurant to eat, he had to put on diapers and had to be near a restroom whenever he went out in public.  Id.  

Upon VA urinary tract examination in February 2012, the examiner noted the Veteran had not been diagnosed with a condition of the bladder or urethra of the urinary tract.   The examiner further indicated the Veteran did not have  diagnosis during service for a bladder condition and has not had any work-up or treatment for such.  The Veteran informed the examiner that sometimes he had to run to the bathroom for fear of incontinence; however, this was related to IBS.  The Veteran did not have a voiding dysfunction.    He did not have a history of urethral or bladder calculi.  He did not have a history of recurrent symptomatic bladder or urethral infections.   The Veteran did not currently have or had a bladder or urethral fistula, stricture, neurogenic bladder, bladder injury, or other bladder surgery.       He also did not have any benign or malignant neoplasm or metastases.  The examiner noted the Veteran was unsure why he had a claim for urination as he did not have a urinary condition as a result of service.  

The Veteran was also afforded a VA skin examination in February 2012.  The Veteran reported having warts and being treated in service.  The Veteran indicated the warts appeared overnight on the upper trunk and axilla, as well as on the corona of the glans.  He also reported have his penis treated with liquid nitrogen.  The examiner indicated there were no records of such treatment found.  The Veteran further reported being treated with topical medications for less than six weeks in the past 12 months (liquid nitrogen for a genital wart).  There was no evidence of urticaria, primary cutaneous vasculitis, erythema multiforms, or toxic epidermal necrolysis.  He did not have dermatitis, eczema, bullous disorder, psoriasis, infections of the skin, cutaneous manifestations of collagen-vascular disease, papulosquamous disorder, acne or chloracne, vitiligo, scarring alopecia, alopecia areata, or hyperhidrosis.   Physical examination showed cutaneous papillomas (skin tags) in the axilla, which the Veteran called warts.  He also had pearly penile papules on the corona of the glans, which he calls warts.  There was no verruca on exam of the upper body and genitalia.  The examiner indicated the history of warts was difficult to ascertain.  The examiner concluded it was less likely than not that skin tags in the axilla and penile papules on the penile corona were incurred in or caused by an in-service injury, event, or illness.  The examiner reasoned these were benign papillomas and not warts.  The examiner further indicated papillomas were very common and benign skin tumors.  

The Veteran was also afforded a VA intestinal conditions examination.  The Veteran was diagnosed with IBS, which was characterized by diarrhea and constipation and episodes of bowel disturbance with abdominal distress.  The examiner noted the Veteran had giardia infection that was treated.  

Based on the foregoing evidence, the Board concludes that service connection is not warranted for the Veteran's claimed warts, recurrent giardia, or a disability manifested by urinary incontinence.    

The Veteran had active service in the Southwest Asia Theater of Operations during the Persian Gulf War.  In making this determination, the Board referred to the Veteran's DD Form 214, which reflects that the Veteran was ordered to active duty in support of Operation Enduring Freedom from April 2003 to August 2003 in Kuwait/Iraq.  

The Veteran's contentions can be grouped into two theories: (1) that his claimed disabilities are due to undiagnosed illnesses due to Persian Gulf service; and (2) that his claimed disabilities, even if not due to undiagnosed illnesses, are the direct result of service.  The Board will address each contention in turn. 

A careful review of the claims file contains no evidence that the Veteran has been diagnosed with or treated for warts; skin tags in the axilla and penile papules on the penile corona (benign papillomas) are attributed to known diagnoses.  Giardia is a known clinical diagnosis.  Service connection for IBS based on the Veteran's Persian Gulf War service has already been established.  Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness do not include genitourinary complaints (urinary incontinence).

The competent medical evidence is therefore against the conclusion that the claimed   warts, residuals of recurrent giardia, and disability manifested by urinary incontinence can be presumptively linked to an undiagnosed illness that is based on his service in the Persian Gulf.   Accordingly, the provisions of 38 C.F.R. § 3.317 do not apply.  However, service connection under a direct theory (as opposed to presumptive theory) is not precluded. 

The Board is cognizant that the Veteran's service treatment records do show treatment for giardia and he has alleged continuous symptoms since service in the form of recurrence of infection.  He has also alleged continuous problems with urinary incontinence and warts since service, though neither of these conditions was shown in service.  However, giardia, warts, and urinary incontinence are not  "chronic diseases" under 38 C.F.R. § 3.309(a).  With regard to a disability manifested by urinary incontinence, the Veteran has not alleged, nor does the record support a finding of calculi of the kidney or bladder or nephritis.   Thus, consideration under 38 C.F.R. § 3.303(b) is not warranted for any of the claimed conditions.  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429, slip op. at 13 (Fed. Cir. Feb. 21, 2013).  

Service connection may also be granted when the evidence establishes a nexus between active duty service and current complaints.  However, the competent evidence does not establish that he has warts, residuals of recurrent giardia, or a disability manifested by urinary incontinence related to service.   As noted above, the February 2012 examiner opined it was less likely than not that skin tags in the axilla and penile papules on the penile corona were incurred in or caused by an in-service injury, event, or illness.  The Veteran is competent to describe the symptoms he has experienced (breakouts of warts, intestinal distress, and urinary incontinence) that are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002). The Board cannot reject, or find nonprobative, lay evidence simply because it is not accompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331   ( Fed. Cir. 2006).  

In this case, the Veteran's statements as to continuous problems since service would be inconsistent with the overall record.  Warts have not been shown by the objective medical evidence either in service or since his discharge.  The August 2010 VA examiner found that giardiasis resolved without residual and does not cause long term bowel irregularity.  As previously noted, the Veteran's complaints of bowel irregularity (alternating diarrhea and constipation) have been found to be symptoms of the service-connected IBS.  The Veteran has not been diagnosed with a condition of the bladder or urethra of the urinary tract productive of urinary incontinence.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498   (1995).  

The only evidence of record to support the Veteran's contentions that he has warts, residuals of recurrent giardia, and disability manifested by urinary incontinence is his statements.  Diagnosing these conditions requires specialized training for a determination as to diagnosis and causation and is not susceptible of lay opinions on diagnosis or etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4.  Therefore, the Board cannot give decisive probative weight to the opinions of the Veteran that he has the claimed conditions because he is not qualified to offer such opinions.  

In sum, the competent evidence does not establish that the Veteran currently has warts, residuals of recurrent giardia, or disability manifested by urinary incontinence.  Without evidence of a current disability, there is no basis for service connection.  Brammer  v. Derwinski, 3 Vet. App. 223, 225   (1992).  Accordingly, the claims must be denied. 


ORDER

Entitlement to service connection for warts, to include as due to an undiagnosed illness based on Persian Gulf War service, is denied. 

Entitlement to service connection for residuals of recurrent giardia, to include as due to an undiagnosed illness based on Persian Gulf War service, is denied. 


Entitlement to service connection for a disability manifested by urinary incontinence, to include as due to an undiagnosed illness based on Persian Gulf War service, is denied. 


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


